IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2022 Term                          FILED
                                 _______________
                                                                       April 8, 2022
                                    No. 20-0908                          released at 3:00 p.m.
                                                                     EDYTHE NASH GAISER, CLERK
                                  _______________                    SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA


                        LAWYER DISCIPLINARY BOARD,
                                 Petitioner,

                                          v.

                            LEAH PERRY MACIA,
                      A Member of the West Virginia State Bar,
                                   Respondent.


       ____________________________________________________________

                           Lawyer Disciplinary Proceeding

        LAW LICENSE SUSPENDED AND OTHER SANCTIONS IMPOSED

       ____________________________________________________________

                             Submitted: March 16, 2022
                                Filed: April 8, 2022

Rachael L. Fletcher Cipoletti, Esq.            Timothy L. Mayo, Esq.
Chief Lawyer Disciplinary Counsel              Jeffrey M. Wakefield, Esq.
Office of Lawyer Disciplinary Counsel          Flaherty Sensabaugh Bonasso PLLC
Charleston, West Virginia                      Charleston, West Virginia
Counsel for Petitioner                         Counsel for Respondent



JUSTICE ARMSTEAD delivered the Opinion of the Court.
JUSTICE MOATS, deeming himself disqualified, did not participate in the decision of
this case.
JUDGE KIRKPATRICK, sitting by temporary assignment.
JUSTICE WOOTON and JUDGE KIRKPATRICK dissent and reserve the right to file
dissenting Opinions.
                              SYLLABUS BY THE COURT


              1.     “A de novo standard applies to a review of the adjudicatory record

made before the Committee on Legal Ethics of the West Virginia State Bar [currently, the

Hearing Panel Subcommittee of the Lawyer Disciplinary Board] as to questions of law,

questions of application of the law to the facts, and questions of appropriate sanctions; this

Court gives respectful consideration to the Committee’s recommendations while ultimately

exercising its own independent judgment. On the other hand, substantial deference is given

to the Committee’s findings of fact, unless such findings are not supported by reliable,

probative, and substantial evidence on the whole record.” Syl. Pt. 3, Comm. on Legal Ethics

v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).

              2.     “This Court is the final arbiter of legal ethics problems and must make

the ultimate decisions about public reprimands, suspensions or annulments of attorneys’

licenses to practice law.” Syl. Pt. 3, Comm. on Legal Ethics v. Blair, 174 W. Va. 494, 327

S.E.2d 671 (1984).

              3.     “Where there has been a final criminal conviction, proof on the record

of such conviction satisfies the Committee on Legal Ethics’ burden of proving an ethical

violation arising from such conviction.” Syl. Pt. 2, Comm. on Legal Ethics v. Six, 181 W.

Va. 52, 380 S.E.2d 219 (1989).

              4.     “In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an


                                              i
effective deterrent to other members of the Bar and at the same time restore public

confidence in the ethical standards of the legal profession.” Syl. Pt. 7, in part, Off. of Law.

Disc. Coun. v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).

              5.     “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates factors to be considered in imposing sanctions and provides as

follows: ‘In imposing a sanction after a finding of lawyer misconduct, unless otherwise

provided in these rules, the [West Virginia Supreme Court of Appeals] or [Lawyer

Disciplinary Board] shall consider the following factors: (1) whether the lawyer has

violated a duty owed to a client, to the public, to the legal system, or to the profession; (2)

whether the lawyer acted intentionally, knowingly, or negligently; (3) the amount of the

actual or potential injury caused by the lawyer’s misconduct; and (4) the existence of any

aggravating or mitigating factors.’” Syl. Pt. 4, Off. of Law. Disc. Coun. v. Jordan, 204 W.

Va. 495, 513 S.E.2d 722 (1998).

              6.     “The general rule is that when a question has been definitively

determined by this Court its decision is conclusive on parties, privies and courts, including

this Court, upon a second appeal and it is regarded as the law of the case.” Syl. Pt. 1,

Mullins v. Green, 145 W. Va. 469, 115 S.E.2d 320 (1960).

              7.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syl. Pt. 4, Law. Disc. Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).




                                              ii
              8.     “Mitigating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify a reduction in the degree of discipline to be

imposed.” Syl. Pt. 2, Law. Disc. Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).

              9.     “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of Professional

Conduct include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or

selfish motive; (3) personal or emotional problems; (4) timely good faith effort to make

restitution or to rectify consequences of misconduct; (5) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (6) inexperience in the

practice of law; (7) character or reputation; (8) physical or mental disability or impairment;

(9) delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other

penalties or sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syl. Pt. 3,

Law. Disc. Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).




                                             iii
ARMSTEAD, Justice:

              This is a lawyer disciplinary proceeding brought against Leah Perry Macia

(“Ms. Macia”) by the Lawyer Disciplinary Board (“LDB”). The Office of Disciplinary

Counsel (“ODC”) and Ms. Macia entered an agreed stipulation providing that Ms. Macia

violated three rules of professional conduct. The parties also stipulated to the recommended

sanctions, which included that Ms. Macia’s law license would be suspended for one year

but that she would only serve ninety days of this suspension.          The Hearing Panel

Subcommittee (“HPS”) recommended reducing the period of Ms. Macia’s actual

suspension from ninety days to thirty days. The HPS’s report did not explain why it

determined that the suspension should be reduced. The ODC filed an objection to the

HPS’s report, arguing that the agreed upon ninety-day suspension should be imposed.

              Upon review, we agree with the ODC and order that Ms. Macia serve an

actual suspension of ninety days.

                I. FACTUAL AND PROCEDURAL BACKGROUND

              Ms. Macia is a lawyer practicing in Charleston, West Virginia. She was

admitted to the West Virginia State Bar in 1998. As such, Ms. Macia is subject to the

disciplinary jurisdiction of this Court.

              This Court addressed the misconduct giving rise to this lawyer disciplinary

proceeding in State v. McClanahan, No. 19-0944, 2020 WL 7231111 (W. Va. Dec. 7,

2020) (memorandum decision) (“McClanahan”). Ms. Macia, a public defender, appeared

in circuit court at a sentencing hearing on behalf of her client, Mr. McClanahan, who pled


                                             1
guilty to the felony offense of burglary. Ms. Macia requested that the circuit court impose

probation so that Mr. McClanahan could receive inpatient treatment at Prestera Treatment

Center. When pressed by the circuit court on whether “a guaranteed bed” was reserved for

her client at Prestera, Ms. Macia responded: “Yes, it is, your Honor.” Based on Ms.

Macia’s assurance that Mr. McClanahan had “a guaranteed bed,” the circuit court

suspended Mr. McClanahan’s prison sentence and placed him on probation.

              Approximately one hour after the sentencing hearing, the circuit court’s

probation officer learned that Mr. McClanahan did not have “a guaranteed bed” at Prestera.

After making inquiries, the probation officer concluded that Prestera had not received a

referral from Ms. Macia. Upon learning this information, the circuit court revoked Mr.

McClanahan’s probation and reinstated the penitentiary sentence. Further, the court

directed Ms. Macia to appear and show cause why she should not be held in criminal

contempt.

              During the hearing on the criminal contempt charge, the State presented the

testimony of several Prestera employees, establishing that Ms. Macia had not spoken to

anyone on the Prestera staff before assuring the circuit court that Mr. McClanahan had a

“guaranteed bed.” Ms. Macia testified on her own behalf and stated that Mr. McClanahan

raised the issue of rehabilitation immediately prior to the sentencing hearing and that she

relied on his representation that his mother had arranged for treatment. Ms. Macia also

testified that she called Prestera and was assured that Mr. McClanahan could enter the

program.


                                            2
              The circuit court found Ms. Macia in direct criminal contempt for stating that

there was a “guaranteed bed” at Prestera. Further, it found “Ms. Macia’s representations

‘reckless and irresponsible’ and found that they threatened to obstruct justice. The court

assessed a contempt fee of $50.00 and directed the circuit clerk to transmit the transcripts

of the contempt hearing and other relevant hearings to the Lawyer Disciplinary Board.”

McClanahan, 2020 WL 7231111, at *1. Ms. Macia appealed the circuit court’s order,

arguing that there was insufficient evidence that she intentionally misled the circuit court. 1

This Court rejected Ms. Macia’s argument and affirmed the circuit court’s ruling in

McClanahan.

              Formal disciplinary charges were filed against Ms. Macia in November of

2020. In May of 2021, the ODC and Ms. Macia stipulated to the facts underlying her

misconduct and stipulated that she violated the following West Virginia Rules of

Professional Conduct: 1) knowingly making a false statement to a tribunal, in violation of

Rule 3.3(a)(1); 2 2) committing a criminal act that reflects adversely on the lawyer’s




       1
         Ms. Macia also argued that 1) the circuit court’s findings were insufficient to
support a contempt finding; 2) the circuit court erred by excluding notes she made around
the time of the sentencing hearing; and 3) the circuit court erred in excluding a letter
showing that Mr. McClanahan had been accepted into a different treatment program.
       2
         Rule 3.3(a) of the West Virginia Rules of Professional Conduct provides:
              (a) A lawyer shall not knowingly:
              (1) make a false statement of fact or law to a tribunal or fail to correct
       a false statement of material fact or law previously made to the tribunal by
       the lawyer[.]

                                              3
honesty, trustworthiness, or fitness, in violation of Rule 8.4(b); 3 and 3) engaging in conduct

prejudicial to the administration of justice, in violation of Rule 8.4(d). 4 Ms. Macia and the

ODC also agreed on the recommended sanctions, including that her license to practice law

would be suspended for one year and that she would serve ninety days of the one-year

suspension. 5

                The HPS filed its report in October of 2021. The HPS noted the stipulations

regarding the misconduct and rule violations agreed upon by Ms. Macia and the ODC.

Further, the HPS found that 1) Ms. Macia’s conduct violated duties she owed to her client,

the public, and the legal system; 2) Ms. Macia “knowingly misrepresented information to

the [circuit court] to the detriment of her client; and 3) Ms. Macia’s “misconduct resulted

in the waste of judicial resources, the diminished confidence in the administration of

justice, and damage to the public’s confidence in lawyers.” The HPS agreed with the

stipulated sanctions with one caveat—it recommended reducing the period of Ms. Macia’s


       3
        Rule 8.4(b) provides: “It is professional misconduct for a lawyer to: (b) commit a
criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a
lawyer in other respects[.]”
       4
        Rule 8.4(d) provides: “It is professional misconduct for a lawyer to: (d) Engage in
conduct that is prejudicial to the administration of justice.”
       5
         The additional sanctions are as follows: Ms. Macia will issue a written apology to
the Circuit Court Judge for her misconduct; at the conclusion of the ninety days of
suspension, assuming that Ms. Macia satisfies all conditions to return to practice, Ms.
Macia will be subject to automatic reinstatement, and the remaining period of suspension
will be held in abeyance while she is on probation with supervised practice by an
experienced lawyer for a period of one year; any breach of the terms of probation will result
in the filing of a petition with this Court; and Ms. Macia will pay the costs of the
disciplinary proceeding.
                                              4
actual suspension from ninety days to thirty days. The HPS did not explain why it

determined that the actual suspension should be reduced to thirty days.

              The ODC filed an objection to the HPS’s report, arguing that Ms. Macia’s

actual suspension should be ninety days.

                             II. STANDARD OF REVIEW

              In syllabus point three of Committee on Legal Ethics v. McCorkle, 192 W.

Va. 286, 289, 452 S.E.2d 377, 380 (1994), this Court held:

                      A de novo standard applies to a review of the
              adjudicatory record made before the Committee on Legal
              Ethics of the West Virginia State Bar [currently, the Hearing
              Panel Subcommittee of the Lawyer Disciplinary Board] as to
              questions of law, questions of application of the law to the
              facts, and questions of appropriate sanctions; this Court gives
              respectful consideration to the Committee’s recommendations
              while ultimately exercising its own independent judgment. On
              the other hand, substantial deference is given to the
              Committee’s findings of fact, unless such findings are not
              supported by reliable, probative, and substantial evidence on
              the whole record.

              This standard is consistent with this Court’s ultimate authority regarding

legal ethics matters: “This Court is the final arbiter of legal ethics problems and must make

the ultimate decisions about public reprimands, suspensions or annulments of attorneys’

licenses to practice law.” Syl. Pt. 3, Comm. on Legal Ethics v. Blair, 174 W. Va. 494, 327

S.E.2d 671 (1984).

              Rule 3.7 of the West Virginia Rules of Lawyer Disciplinary Procedure

provides that, in order to recommend the imposition of discipline of a lawyer, “the

allegations of the formal charge must be proved by clear and convincing evidence.” See

                                             5
also Syl. Pt. 2, Law. Disc. Bd. v. Cunningham, 195 W. Va. 27, 464 S.E.2d 181 (1995). The

various sanctions which may be recommended to this Court are set forth in Rule 3.15 of

the West Virginia Rules of Lawyer Disciplinary Procedure. It states:

                     A Hearing Panel Subcommittee may recommend or the
              Supreme Court of Appeals may impose any one or more of the
              following sanctions for a violation of the Rules of Professional
              Conduct . . . (1) probation; (2) restitution; (3) limitation on the
              nature or extent of future practice; (4) supervised practice; (5)
              community service; (6) admonishment; (7) reprimand; (8)
              suspension; or (9) annulment. When a sanction is imposed the
              Hearing Panel Subcommittee may recommend and the Court
              may order the lawyer to reimburse the Lawyer Disciplinary
              Board for the costs of the proceeding. Willful failure to
              reimburse the Board may be punished as contempt of the
              Court.

              In devising suitable sanctions for attorney misconduct, we have recognized

that “[a]ttorney disciplinary proceedings are not designed solely to punish the attorney, but

rather to protect the public, to reassure it as to the reliability and integrity of attorneys and

to safeguard its interest in the administration of justice.” Law. Disc. Bd. v. Taylor, 192 W.

Va. 139, 144, 451 S.E.2d 440, 445 (1994).

                                       III. ANALYSIS

              The parties’ dispute in this matter is whether Ms. Macia’s actual suspension

should be for ninety days or thirty days. The ODC argues that a ninety-day suspension is

appropriate because Ms. Macia’s criminal contempt conviction is a serious offense that

reflects adversely on a lawyer’s honesty, trustworthiness, or fitness. According to the

ODC, a ninety-day suspension is proper in light of the severity of Ms. Macia’s offense and

is consistent with other lawyer disciplinary cases involving dishonesty.

                                               6
              Conversely, Ms. Macia argues that the HPS considered all of the relevant

information and properly found that thirty days was an appropriate sanction. Ms. Macia

asserts that this Court should give “respectful consideration” to the HPS’s recommendation

and notes that a number of mitigating factors are present.

              Upon review, we agree with the ODC. The ODC is required “to prove the

allegations of the formal charge by clear and convincing evidence.” Syl. Pt 1, in part, Law.

Disc. Bd. v. McGraw, 194 W. Va. 788, 461 S.E.2d 850 (1995). Ms. Macia was convicted

of criminal contempt and her conviction was affirmed by this Court. “Where there has

been a final criminal conviction, proof on the record of such conviction satisfies the

Committee on Legal Ethics’ burden of proving an ethical violation arising from such

conviction.” Syl. Pt. 2, Comm. on Legal Ethics v. Six, 181 W. Va. 52, 380 S.E.2d 219

(1989). Further, Ms. Macia stipulated to her misconduct that gave rise to the criminal

contempt and stipulated that this conduct violated three rules of professional conduct.

Therefore, we proceed to consider the recommended sanctions.

              Sanctions in a lawyer disciplinary case must be designed to “serve as a

deterrent to other attorneys.” McCorkle, 192 W. Va. at 291, 452 S.E.2d at 382. In syllabus

point seven of Office of Lawyer Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513

S.E.2d 722 (1998), this Court held:

                      “‘In deciding on the appropriate disciplinary action for
              ethical violations, this Court must consider not only what steps
              would appropriately punish the respondent attorney, but also
              whether the discipline imposed is adequate to serve as an
              effective deterrent to other members of the Bar and at the same
              time restore public confidence in the ethical standards of the

                                             7
             legal profession.’ Syllabus Point 3, Committee on Legal Ethics
             v. Walker, 178 W.Va. 150, 358 S.E.2d 234 (1987).” Syl. Pt. 5,
             Committee on Legal Ethics v. Roark, 181 W.Va. 260, 382
             S.E.2d 313 (1989).

             Additionally, we are guided by the well-settled principle that:

                    Rule 3.16 of the West Virginia Rules of Lawyer
             Disciplinary Procedure enumerates factors to be considered in
             imposing sanctions and provides as follows: “In imposing a
             sanction after a finding of lawyer misconduct, unless otherwise
             provided in these rules, the [West Virginia Supreme Court of
             Appeals] or [Lawyer Disciplinary Board] shall consider the
             following factors: (1) whether the lawyer has violated a duty
             owed to a client, to the public, to the legal system, or to the
             profession; (2) whether the lawyer acted intentionally,
             knowingly, or negligently; (3) the amount of the actual or
             potential injury caused by the lawyer’s misconduct; and (4) the
             existence of any aggravating or mitigating factors.”

Syl. Pt. 4, Jordan. We now consider the four Rule 3.16 factors.

      1. Duties Owed to Clients, the Public, the Legal System, or the Profession

             Ms. Macia’s conduct clearly violated duties to the legal system and the legal

profession. As Ms. Macia and the ODC noted in their agreed upon stipulation, “[l]awyers

owe a fundamental obligation of truth to the legal system. The evidence establishes by

clear and convincing proof that [Ms. Macia] has violated duties owed to the legal system

and the legal profession.” Additionally, Ms. Macia’s conduct also potentially harmed her

client who was initially granted probation only to have that probation revoked after her

misrepresentation was discovered.

       2. Whether the Lawyer Acted Intentionally, Knowingly, or Negligently




                                            8
              Ms. Macia argued in McClanahan that her conduct was not intentional. This

Court rejected her argument. We have held that “[t]he general rule is that when a question

has been definitively determined by this Court its decision is conclusive on parties, privies

and courts, including this Court, upon a second appeal and it is regarded as the law of the

case.” Syl. Pt. 1, Mullins v. Green, 145 W. Va. 469, 115 S.E.2d 320 (1960). Additionally,

the agreed upon stipulation between Ms. Macia and the ODC provides, “[t]he Circuit Court

specifically found that [Ms. Macia’s] statements were reckless and irresponsible. The

Supreme Court in affirming the contempt conviction found that she acted intentionally.”

Therefore, we conclude that Ms. Macia acted intentionally.

                       3. The Amount of Real or Potential Injury

              Third, we examine the amount of real or potential injury. The parties’

stipulation provided that Ms. Macia’s “misconduct resulted in the waste of judicial

resources, the diminished confidence in the administration of justice, and damage to the

public’s confidence in lawyers.” We agree. As this Court noted in McClanahan:

              Ms. Macia, an attorney, is an officer of the court. . . . When an
              officer of the court is “disrespectful to the degree that it
              constitutes an imminent threat to the administration of justice .
              . . summary punishment for contempt will be authorized.” Syl.
              Pt. 2, in part, State v. Boyd, 166 W. Va. 690, 276 S.E.2d 829
              (1981). Ms. Macia’s baseless assurance that treatment was
              available to Mr. McClanahan was made at the sentencing
              hearing to obtain a favorable outcome. Without Ms. Macia’s
              confident assurance the circuit court would not have ordered
              the immediate suspension of Mr. McClanahan’s penitentiary
              sentence. These facts evince an imminent threat of interruption
              to the administration of justice.

2020 WL 7231111, at *2.

                                             9
                          4. Aggravating or Mitigating Factors

              We next consider whether any aggravating or mitigating factors are present.

This Court has held that “[a]ggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syl. Pt 4, Law. Disc. Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).

              The parties stipulated, and the HPS agreed, that the following aggravating

factors are present: 1) substantial experience in the practice of law; 6 and 2) Ms. Macia’s

criminal contempt conviction. The parties agreed that the criminal contempt conviction

“should not be equated to a felony but is more similarly aligned to a misdemeanor offense.”

We concur with the parties, and the HPS, and find that these two aggravating factors are

present.

              We next consider mitigating factors. This Court has held that “[m]itigating

factors in a lawyer disciplinary proceeding are any considerations or factors that may

justify a reduction in the degree of discipline to be imposed.” Id., Syl. Pt. 2. In syllabus

point three of Scott, we explained:

                     Mitigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct include:
              (1) absence of a prior disciplinary record; (2) absence of a

       6
         Substantial experience is deemed to be an aggravating factor, while lack of
experience as a lawyer is considered to be a mitigating factor. This distinction is made in
recognition of the fact that “a youthful and inexperienced attorney may have [engaged in
misconduct] as a result of inexperience rather than as a result of deliberate calculation.” In
re Brown, 166 W. Va. 226, 235, 273 S.E.2d 567, 572 (1980). Ms. Leah was admitted to
the practice of law in West Virginia in 1998. Thus, she had substantial experience as a
lawyer and the HPS correctly found this to be an aggravating factor.
                                             10
              dishonest or selfish motive; (3) personal or emotional
              problems; (4) timely good faith effort to make restitution or to
              rectify consequences of misconduct; (5) full and free
              disclosure to disciplinary board or cooperative attitude toward
              proceedings; (6) inexperience in the practice of law; (7)
              character or reputation; (8) physical or mental disability or
              impairment; (9) delay in disciplinary proceedings; (10) interim
              rehabilitation; (11) imposition of other penalties or sanctions;
              (12) remorse; and (13) remoteness of prior offenses.

              The parties stipulated, and the HPS agreed, that the following mitigating

factors are present: 1) absence of a prior disciplinary record; 2) acceptance of responsibility

and cooperative attitude with the ODC during the disciplinary proceedings; 3) evidence of

good character and reputation; 4) imposition of other penalties or sanction; and 5) remorse.

We concur with the parties, and the HPS, and find that these five mitigating factors are

present.

              When weighing all of these factors, we agree with the ODC that Ms. Macia

should serve a ninety-day suspension. Ms. Macia was convicted of criminal contempt. In

McClanahan, this Court determined that her misconduct, which involved dishonesty,

demonstrated “an imminent threat of interruption to the administration of justice.” 2020

WL 7231111, at *2. This Court has recognized that “[h]onesty is one of the cornerstones

of the legal profession.” Office of Law. Disc. Coun. v. Galford, 202 W. Va. 587, 590, 505

S.E.2d 650, 653 (1998). Similarly, we have observed that

              “[n]o single transgression reflects more negatively on the legal
              profession than a lie.” [Astles’ Case, 134 N.H. 602, 594 A.2d
              167, 170 (1991)]. The honor of practicing law “does not come
              without the concomitant responsibilities of truth, candor[,] and
              honesty . . . [I]t can be said that the presence of these virtues
              in members of the bar comprises a large portion of the fulcrum

                                              11
             upon which the scales of justice rest.” Jones’ Case, 137 N.H.
             351, 628 A.2d 254, 259 (1993) (quotation omitted). “Respect
             for our profession is diminished with every deceitful act of a
             lawyer.” Disciplinary Counsel v. Fowerbaugh, 74 Ohio St. 3d
             187, 658 N.E.2d 237, 239 (1995).

Law. Disc. Bd. v. Munoz, 240 W. Va. 42, 51, 807 S.E.2d 290, 299 (2017).

             This Court recently imposed a ninety-day suspension in a lawyer disciplinary

matter involving a lawyer’s dishonesty. In Lawyer Disciplinary Board v. Curnutte, 243

W. Va. 617, 849 S.E.2d 617 (2020), a lawyer provided false information about his

professional liability insurance coverage to the State Bar. The lawyer also lied about

having such coverage to a lawyer he employed, causing that lawyer to provide false

information to the State Bar. As in the instant case, multiple mitigating factors were

present. 7 The Court in Curnutte balanced these mitigating factors with the lawyer’s

misconduct. After examining a number of previous cases involving dishonesty, 8 the Court

determined that a ninety-day suspension was an appropriate sanction.


      7
        The mitigating factors in Curnutte were 1) lack of a prior disciplinary record; 2)
full and free disclosure to the HPS and a cooperative attitude toward the disciplinary
proceeding; 3) a good faith effort to rectify the consequences of the misconduct; and 4)
remorse. 243 W. Va. at 625, 849 S.E.2d at 625.
      8
        The Court in Curnutte recognized the following disciplinary cases involving
dishonesty:

      See Lawyer Disc. Bd. v. Losch, 219 W. Va. 316, 633 S.E.2d 261 (imposing
      reprimand, and other sanctions, for violation of Rules 8.4(c) and 8.4(d) by
      altering document after it was signed by circuit court and causing it to be
      served on an individual); Lawyer Disc. Bd. v. Ansell, 210 W. Va. 139, 556
      S.E.2d 106 (2001) (per curiam) (suspending lawyer for sixty days, along with
                                                                          (continued . . .)

                                           12
              In the present case, we find that a ninety-day suspension will accomplish the

goals of our disciplinary system by punishing Ms. Macia, and serving as a deterrent to other

members of the bar. Further, a ninety-day suspension is consistent with the sanction we

imposed in Curnette in which the Court balanced a lawyer’s dishonest conduct with a

number of mitigating factors. In imposing this sanction, we emphasize that the HPS did

not offer any explanation demonstrating why it recommended departing from the agreed

upon ninety-day suspension. We also emphasize that the ODC and Ms. Macia’s “joint

recommendation as to discipline” included that she serve a ninety-day suspension. In light

of the gravity of Ms. Macia’s conduct, notwithstanding the HPS’s recommendation as to

the sanction, we agree with the parties’ joint recommendation as to the appropriate sanction

and find that a ninety-day suspension is proper.




       other sanctions, for attempting to obtain legitimately earned payment from
       the Public Defender’s Services for two court-appointed criminal cases by
       altering a circuit court order from another court-appointed case); Office of
       Disc. Counsel v. Galford, 202 W. Va. 587, 505 S.E.2d 650 (1998) (per
       curiam) (ordering one-year suspension, and other sanctions, after lawyer
       forged a will following a testator’s death to include an heir mistakenly
       omitted from original will lawyer prepared; lawyer also was criminally
       prosecuted and entered a nolo contendere plea); Comm. on Legal Ethics v.
       Taylor, 190 W. Va. 133, 437 S.E.2d 443 (1993) (per curiam) (adopting
       recommendation of two consecutive six-month suspensions, with other
       sanctions, for practicing law as an Assistant Public Defender while law
       license suspended for Mandatory Continuing Legal Education deficiencies,
       and for writing a check on an account with knowledge that it lacked sufficient
       funds and then failing to make restitution when the incident was brought to
       light).

243 W. Va. at 626, 849 S.E.2d at 626 (footnote omitted).
                                           13
                                   IV. CONCLUSION

              Ms. Macia’s license to practice law is suspended for one year and she must

serve ninety days of this suspension. We adopt the additional sanctions recommended by

the HPS: Ms. Macia will issue a written apology to the Circuit Court Judge for her

misconduct; at the conclusion of the ninety day suspension, assuming that Ms. Macia

satisfies all conditions to return to practice, Ms. Macia will be subject to automatic

reinstatement, and the remaining period of suspension will be held in abeyance while she

is on probation with supervised practice by an experienced lawyer for a period of one year;

any breach of the terms of probation will result in the filing of a petition with this Court;

and Ms. Macia will pay the costs of the disciplinary proceeding.



                                   Law License Suspended and Other Sanctions Imposed.




                                             14